An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPFzEME CouFzT
oF
NEvAc)A

 1947A 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

RoGER WILLIAM HULL, N@. 63514
Appellant,
vs. 
THE sTATE oF NEVADA,   F i L E 
R€SpOHd€Ht.  1 6 
TRAC|E K. LlNDEMAN
CLER P URT
D[EPUTY CLERK
ORDER DISMISSING APPEAL

This is a proper person appeal from an order denying a motion
for discovery. Second Judicial District Court, Washoe County; Janet J.
Berry, Judge.

Because no statute or court rule permits an appeal from an
order denying a motion for discovery, we lack jurisdiction. Castillo v.
State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

/la/\ .£M;`@\ , J_
Hardesty `
l J.  , J.
Cherry d

 

Parraguirre

cc: Hon. Janet J. Berry, District Judge
Roger William Hull
Attorney General/Carson City
Washoe County District Attorney ,
Washoe District Court Clerk

Ib- 2076/5